Decree of the Surrogate’s Court of Nassau county affirmed, with costs. No opinion. Blaekmar, P. J., Putnam and Jaycox, JJ., concur; Mills, J., votes to reverse, and order a new trial, in' said court, upon the ground that there was not an adequate examination as to the facts connected with the factum of the paper of 1915; Kelly, J., votes to reverse, and to deny probate of the will of 1903, upon the ground that the remarriage of Mrs. Wilkins in 1906 revoked the will of 1903. Her status was such as to induce the presumption of new testamentary intention and demand a new testamentary act. (Matter of Kaufman, 131 N. Y. 620.)